       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 COREY TAYLOR,

                               Plaintiff,
                                                                   OPINION and ORDER
           v.
                                                                         19-cv-678-jdp
 LA CROSSE COUNTY and SGT. THOMPSON,

                               Defendants.


       Plaintiff Corey Taylor, appearing pro se, is currently incarcerated in the Missouri prison

system. Taylor alleges that when he was incarcerated at the La Crosse County Jail, staff violated

his rights by locking him out his cell and forcing him to sit on hard surfaces despite his painful

internal hemorrhoids, and by blocking him from communicating with his grandmother.

Defendants La Crosse County and Mike Thompson have filed two motions for summary

judgment, one based on Taylor’s failure to exhaust his administrative remedies on his claims

about being locked out of his cell, Dkt. 28, and another based on the substance of his claims,

Dkt. 48.



                                  PRELIMINARY MATTERS

       I begin with several motions filed by the parties.

       After briefing was completed on defendants’ exhaustion-based summary judgment

motion, Taylor filed a document that he calls a “motion in suggestion—of defendant’s summary

judgment,” Dkt. 41, and the parties briefed the substance of that motion. Taylor’s motion is

really one asking to file a sur-reply to defendants’ exhaustion motion. This court generally

disfavors sur-replies, but because Taylor is a pro se litigant and because the parties’ briefing of
        Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 2 of 20




that motion clarifies their arguments, I will grant Taylor’s motion and I will consider all of the

parties’ briefing on the exhaustion issue.

        Taylor has filed two motions asking for the court to order Missouri prison officials to

give him more law library time. Dkt. 36 and Dkt. 45. And he has filed a motion (his fourth)

asking the court for assistance in recruiting him counsel. Dkt. 58. The Missouri officials aren’t

parties to this case or even part of the same corrections system as the defendants from La Crosse

County. I would intervene in the administration of this unrelated prison system only in the

rarest circumstance in which Taylor could show that prison officials were blocking his access

to the court. But Taylor does not show that here; instead he vaguely alludes to needing law

library time for the case, without explaining specific tasks he needs to accomplish. He has been

able to file numerous documents in this court, including more than one round of briefing on

defendants’ exhaustion-based summary judgment motion. I’ll deny his request for law library

time.

        Taylor’s assertions about law library access are intertwined with his requests for

recruitment of counsel. I denied his previous three motions for assistance in recruiting counsel

in part because he failed to show that the case was too complex for him to handle. See Dkt. 19;

Dkt. 27; Dkt. 34. That remains the case. Taylor says that he is unable to obtain video footage

and other detainees’ jail records, and that the case is more difficult for him because he is no

longer at the jail but instead incarcerated in the Missouri prison system. But Taylor doesn’t

explain what steps he has taken to obtain discovery from defendants and he hasn’t shown that

this case depends on the materials that he seeks.

        I note that Taylor did not file materials opposing defendants’ motion for summary

judgment on substantive grounds. But he doesn’t specifically ask for counsel or for law library


                                                2
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 3 of 20




time to prepare his summary judgment materials, and his other filings in this case show that

he didn’t need that help. Defendants ask for all of their proposed findings of fact to be treated

as undisputed, as the court warned in its preliminary pretrial conference materials.

See Dkt. 24-1, at 8. But defendants have also submitted a copy of Taylor’s deposition, Dkt. 53,

so I will consider Taylor’s sworn deposition testimony in addressing defendants’ summary

judgment motions. I will consider defendants’ proposed findings that are supported by evidence

and not contradicted by Taylor in his deposition to be undisputed.

       My review of defendants’ summary judgment materials and Taylor’s version of the facts

as detailed in his deposition show that this case is a relatively simple one boiling down to

specific prison policies and events that Taylor was personally involved in. So there is no reason

to recruit him counsel; I’ll deny his renewed motion.

       Defendants have filed a motion to compel Taylor to authorize release of his medical

records pertaining to his claim that the symptoms from his internal hemorrhoids were

exacerbated by him being forced to sit on hard surfaces while on lockout from his cell. Because

I will be dismissing all of Taylor’s claims, this issue is moot. I will deny defendants’ motion.



                                    UNDISPUTED FACTS

       I turn to defendants’ summary judgment motions. Defendants have filed both an

exhaustion-based motion and a substantive motion; I’ll address those motions together. I draw

the following facts from the parties’ proposed findings of fact, Taylor’s administrative grievance

record, and Taylor’s deposition testimony. The facts are undisputed unless otherwise noted.

       Plaintiff Corey Taylor was incarcerated at the La Crosse County Jail between March 17

and August 10, 2019. Defendant Mike Thompson was a sergeant at the jail.


                                                3
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 4 of 20




       1. Lockouts

       The jail had a “lockout” policy that prohibited inmates from entering their cells between

8:00 a.m. and 1:00 p.m. each day. Instead, inmates spent this time in the dayroom, which did

not have cushioned chairs or other surfaces to sit or lie on. Blankets and pillows are not allowed

in the dayroom.

       Taylor suffers from painful internal hemorrhoids. Sitting or lying on hard surfaces

inflamed Taylor’s hemorrhoids and caused them to bleed, causing him severe pain. When

Taylor asked if he could bring a pillow or towel out of his cell to use as a cushion, officers told

him that he could not and that he should speak to medical staff.

       Inmates may contact medical staff using an electronic kiosk or “sick call” forms. Medical

staff also routinely walked through units on medication pass, and Taylor says that inmates

could tell correctional officers about a medical problem and they would call a nurse. Taylor

says that his hemorrhoid condition was already placed in his medical file when he was initially

booked. Taylor says that he had verbal discussions with nurses, who suggested that they would

have him see a doctor for his hemorrhoids, but no appointment was ever scheduled. Taylor

received medical care for other conditions, including a broken finger and dry skin. Taylor used

the kiosk system to request medical help for other conditions, but not for his hemorrhoids. Nor

did he file an administrative grievance about a lack of medical care for his hemorrhoids.

       In April 2019, Taylor submitted administrative grievance No. 370994 about the

lockout policy. Dkt. 31-3. But his grievance was not about how the lockouts inflamed his

hemorrhoids. Rather, he contended that he was being placed in danger of harm by other

inmates by having them all share the dayroom. Defendant Thompson rejected the grievance,




                                                4
        Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 5 of 20




stating that “[j]ail rules are not grievable.” Id. Taylor appealed that ruling, with the reviewing

official denying it. Id. at 2.

        2. Communications

        Inmates at the jail are allowed to send mail out of the jail. But they may receive physical

mail from only certain types of senders: courts, lawyers, other government officials, and other

correctional facilities. Friends and family of inmates are not allowed to send physical mail to

inmates. Instead, they must use an “e-messaging” system, charging a fee (Taylor likened it to

the price of a stamp) to send a short text message to an inmate. Inmates can read their messages

at a monitor devoted to that purpose or, in certain units, officers will print out the messages

and provide them to inmates. Friends and family remained free to visit inmates or communicate

by telephone. Defendants submit a copy of the jail’s general mail policy, Dkt. 55-4, which does

not address the contours of the electronic messaging system. Neither side submits a copy of a

policy directly about the electronic system, so it’s unclear whether that policy was adopted in

a formal written document.

        Defendants say that the jail adopted its mail restriction because of multiple instances

of drugs being smuggled in, leading to several inmate overdoses. Family and friends of inmates

were able to send drugs through the mail by applying liquid forms of the drugs to the paper, or

by hiding difficult-to-see suboxone film in mail. Screening incoming mail for this type of

smuggling would require significant additional time and effort.

        On April 9, 2019, the jail rejected a letter and money order sent to Taylor by his

grandmother. Money orders are ordinarily not subject to the incoming mail restriction. Taylor

filed a grievance about the money order being returned. But Taylor withdrew his grievance

after a sergeant assured him that money orders would be accepted in the future. For the most


                                                5
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 6 of 20




part, Taylor was able to receive money orders, but he says that there was one other incident in

which a money order was mistakenly intercepted.

       On May 21, 2019, Taylor filed a “general request” in the kiosk system, asking to be

allowed to receive letters from his grandmother, in part because she “does not have the access

to the technology to emessage me and if she did she wouldn’t know how to use it.” Dkt. 55-3,

at 85. According to Taylor, his grandmother was 88 or 89 years old at the time. Defendant

Thompson denied his request, stating that if Taylor was granted an exemption, officials would

have to grant an exemption for every inmate who asked. Thompson also says that he lacked

the authority to grant an exemption to the electronic messaging system; only the jail captain

could grant exemptions.

       By the time of Taylor’s request, another inmate, Raymond Bolestad, who is white, had

received an exemption from the mail restriction for his mother, who was elderly and had

“significant difficulty” using the electronic system. Dkt. 55 at 3, ¶ 11. On June 26, 2019, Taylor

filed a grievance about his friends and family being forced to use the electronic message system

rather than the U.S. Mail, mentioning his grandmother in particular. Defendant Thompson

responded later that day, denying the grievance, but stating in part, “Your grandmother can

write. You need to request through Captain Verse.” Dkt. 55-2, at 17. Taylor appealed to

Captain Verse, and on July 1, Verse responded as follows:

               I apologize that your request in which your grandmother be able
               to write you was denied. At the time this request was denied, there
               was not a jail captain, as the position was vacant. I also apologize
               if you are getting mixed messages from staff and sergeants. The
               emessaging system is still in its infancy stage, but I will make sure
               all staff are on the same page in the future.

               Please write me your grandmother’s name and her address, so that
               we will know how to identify mail that comes from her. Your mail


                                                6
        Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 7 of 20




                 will be photo copied, and delivered to you. The original letter, will
                 be placed into your property bin.

Id. at 21.

       The court will discuss additional facts as they become relevant to the analysis.



                                             ANALYSIS

       Taylor brings the following claims:

             •   Defendant La Crosse County violated the Fourteenth Amendment by adopting
                 a lockout policy that exacerbated Taylor’s pain caused by his internal
                 hemorrhoids.

             •   Defendant Thompson violated the Fourteenth Amendment by rejecting Taylor’s
                 grievance about the pain that the lockout policy caused him.

             •   Thompson violated Thompson’s right to equal protection of the law under the
                 Fourteenth Amendment by rejecting the grievance based on Taylor’s race.

             •   La Crosse County policies violated Taylor’s First Amendment rights by
                 preventing him from communicating with his grandmother.

             •   Thompson violated Taylor’s First Amendment rights by refusing to grant Taylor
                 an exception to the communications policy.

             •   Thompson violated Thompson’s right to equal protection of the law under the
                 Fourteenth Amendment by refusing to grant Taylor an exception because of his
                 race.

A. Lockouts

       1. Claim against La Crosse County

       Defendants have filed an exhaustion-based motion for summary judgment on Taylor’s

claims related to the lockout policy forcing him to sit on hard surfaces that exacerbated the

pain from his internal hemorrhoids. I’ll start by addressing the exhaustion motion as it pertains

to Taylor’s claim against the county under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691




                                                  7
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 8 of 20




(1978) (claim may be brought against municipality if deprivation caused by county policy or

custom or performed by an official with final policymaking authority).

       The Prison Litigation Reform Act requires inmates to exhaust all available

administrative remedies before filing a lawsuit in federal court about prison conditions.

42 U.S.C. § 1997e(a). To comply with § 1997e(a), a prisoner must take each step in the

administrative process, Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002), which

includes following instructions for filing an initial grievance, Cannon v. Washington, 418 F.3d

714, 718 (7th Cir. 2005), as well as filing all necessary appeals, Burrell v. Powers, 431 F.3d 282,

284–85 (7th Cir. 2005), “in the place, and at the time, the prison’s administrative rules

require,” Pozo, 286 F.3d at 1025. The purpose of these requirements is to give jail

administrators a fair opportunity to resolve the grievance without litigation. Woodford v. Ngo,

548 U.S. 81, 88–89 (2006). Failure to exhaust administrative remedies under § 1997e(a) is an

affirmative defense that must be proven by the defendants. Davis v. Mason, 881 F.3d 982, 985

(7th Cir. 2018).

       To exhaust administrative remedies at the La Crosse County Jail, inmates should

attempt to informally resolve the issue first and then fill out a grievance form. Dkt. 31-1, at 1.

Inmates ordinarily use a digital kiosk to submit a grievance, but if they don’t have access to the

kiosk they may use a paper form. Id. The policy also restricts what type of problems may be

considered in a grievance: inmates may file a grievance about “conditions of confinement,

which includes release date, housing, medical care, food services, hygiene and sanitation needs,

recreation opportunities, classification actions, disciplinary actions, program participation,

telephone and mail use procedures, visiting procedures and allegations of sexual abuse.” Id.




                                                8
        Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 9 of 20




Staff will not accept grievances “if they are challenging the rules and policies themselves, state

or local laws, court decisions and probation/parole actions.” Id.

       Defendants contend that Taylor filed one grievance about the lockout policy,

No. 370994, see Dkt. 31-3, but that it did not exhaust his Monell claim about the exacerbation

of his hemorrhoid pain, because the grievance wasn’t about that problem. Instead, Taylor

alleged that the lockout policy placed him at a risk of harm from being placed directly with

other inmates. Id. at 1. Defendant Thompson rejected the grievance as non-grievable, and the

reviewing official denied his appeal.

       I agree with defendants that this grievance didn’t exhaust Taylor’s claim about how the

lockout policy exacerbated his medical problem. Taylor isn’t required to articulate each legal

theory in his grievance, but he does need to “alert[ ] the prison to the nature of the wrong for

which redress is sought.” Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002). This grievance

did not alert prison officials to the type of harm (exacerbation of his medical problem) forming

the basis for his claims about the lockout policy.

       Nonetheless, defendants’ exhaustion argument fails because of the terms of the jail’s

exhaustion policy: it forbid inmates from grieving challenges to rules or policies. And that was

the specific basis on which defendant Thompson rejected Taylor’s grievance. In his sur-reply,

Taylor cites Lieberman v. Portage County, No. 18-cv-450-jdp, 2019 WL 2646580 (W.D. Wis.

June 27, 2019), seemingly in an attempt to argue that the county can’t establish an exhaustion

requirement that conflicts with § 1997e(a). My decision in Lieberman doesn’t stand for that

proposition, but I did state that “[a]n inmate is not required to grieve an issue that the facility’s

own rules say is outside the scope of the grievance procedure.” 2019 WL 2646580, at *2 (citing

Jones v. Bock, 549 U.S. 199, 218 (2007) (“[T]o properly exhaust administrative remedies


                                                 9
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 10 of 20




prisoners must complete the administrative review process in accordance with the applicable

procedural rules—rules that are defined not by the PLRA, but by the prison grievance process

itself.” (internal citations and quotation marks omitted)); Thomas v. Reese, 787 F.3d 845, 848

(7th Cir. 2015) (administrative remedies “were not actually available” to inmate who was

forbidden by grievance policy from raising his specific type of claim in either the grievance or

disciplinary processes)). If Taylor was forbidden from filing a grievance about the lockout

policy, then it doesn’t matter whether the grievance he actually filed put defendants on notice

of his claims.

       Jail officials’ handling of Taylor’s grievance No. 370994 shows that they wouldn’t have

considered a grievance about how the policy harmed him. Thompson rejected Taylor’s

grievance about his safety as a non-grievable challenge to the lockout policy. The official

reviewing Taylor’s appeal suggested that Taylor was correct that he could grieve conditions of

his confinement, but the reviewer nonetheless denied the appeal without addressing Taylor’s

substantive safety concerns caused by the policy. There isn’t a reasonable inference to be drawn

that Thompson or the reviewer would have addressed a grievance about medical harm caused

by the policy any differently; they would have instead focused on Taylor’s complaint about the

non-grievable policy. I conclude that the county did not make administrative remedies available

to inmates for claims about harm caused by prison policies. I will deny defendants’ exhaustion-

based summary judgment motion on the Monell claim against the county.

       Defendants have also moved for summary judgment on the substance of Taylor’s claims.

Rather than the Eighth Amendment’s prohibition on cruel and unusual punishment for

convicted prisoners, the Fourteenth Amendment prohibits any type of punishment against

pretrial detainees, which was Taylor’s status at the jail. See Youngberg v. Romeo, 457 U.S. 307,


                                              10
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 11 of 20




320 (1982); Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“under the Due Process Clause, a

detainee may not be punished prior to an adjudication of guilt in accordance with due process

of law”). To prevail on a claim based on a medical problem such as Taylor’s internal

hemorrhoids, a plaintiff needs to show that he suffered from a serious medical need and that

the defendant acted in an objectively unreasonable way toward that problem. See Miranda v.

Cty. of Lake, 900 F.3d 335, 350–53 (7th Cir. 2018). The parties do not dispute that Taylor had

a serious medical need.

       To prevail a Monell claim against the county, Taylor must also show that “the municipal

action was taken with the requisite degree of culpability and must demonstrate a direct causal

link between the municipal action and the deprivation of federal rights.” Board of Cty. Comm’rs

of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997). In the Eighth Amendment context, a

municipality may be liable when it is “deliberately indifferent to the risk that its polices (or a

gap in them) would cause a constitutional violation.” Pulera v. Sarzant, 966 F.3d 540, 551 (7th

Cir. 2020). So in the Fourteenth Amendment context, Taylor needs to show that the county

acted in an objectively unreasonable way toward the risk of harm to prisoners like Taylor.

       Taylor fails to show that the lockout policy unreasonably addressed the risk to inmates

with medical problems. On its face, there nothing obviously dangerous about a policy forcing

inmates into the dayroom for several hours at a time, although one might assume that lockouts

could adversely affect inmates who for medical reasons would be uncomfortable in the

dayroom. But the county had other policies meant to address this type of problem: Taylor was

free to seek medical assistance for his problem. He admits that correctional staff told him that

this was the way to solve the problem, because he could not bring out a pillow or towel to use

as a cushion without the approval of medical staff.


                                               11
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 12 of 20




       Yet Taylor did little to have medical staff address the pain caused by the lockouts, even

though he saw medical staff for other problems, including a broken finger and dry skin. He did

not make a formal medical appointment over the kiosk system. He says that nurses told him

that they would make an appointment to see a doctor and apparently did not follow through.

But Taylor isn’t bringing a claim against the nurses for ignoring his problem. There’s no

indication that medical staff routinely disregarded prisoners’ medical needs so that I should

consider the lack of medical care to be an additional policy or custom as part of Taylor’s Monell

claim. Given the availability of medical care or accommodations for prisoners who were harmed

by the lockout policy, no reasonable jury could conclude that the county’s adoption of a lockout

policy was objectively unreasonable.

       2. Claim against Sergeant Thompson

       Taylor contends that defendant Thompson ignored his medical problem and racially

discriminated against him when he rejected a grievance about the lockout policy exacerbating

the pain from his hemorrhoids. Defendants contend that Taylor didn’t exhaust his

administrative grievances for these claims. I’m not convinced that the grievance system was

available for these claims either because they were still rooted in the lockout policy, which jail

staff considered non-grievable.

       Taylor’s medical-care claim fails for a more fundamental substantive reason: the

undisputed facts contradict Taylor’s original allegation about Thompson rejecting a grievance

about the lockouts affecting his hemorrhoids. The record shows that Taylor didn’t file a

grievance about lockouts affecting his hemorrhoids; Taylor’s only lockout-based grievance was

about him being placed in danger at the hands of other inmates, not about his health problems.




                                               12
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 13 of 20




Because Thompson was not presented with a grievance about Taylor’s health problems, I will

grant summary judgment to defendants on that claim.

       That would also be enough to dismiss Taylor’s equal protection claim against

Thompson, because that claim was also premised on Taylor’s allegation that Thompson

discriminated against him in handling a grievance about how the lockout affected Taylor’s

hemorrhoids. But even had Taylor’s equal protection claim been a more general one about

Thompson’s response to any grievance that Taylor filed about the lockout policy, Thompson

would still be entitled to summary judgment. To succeed on this type of equal protection claim,

a plaintiff must show that (1) he is a member of a protected class; (2) he was similarly situated

to members of the unprotected class; (3) and he was treated differently from members of the

unprotected class. See Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005). A plaintiff must also

produce evidence of discriminatory intent—that is, evidence that defendants “selected a

particular course of action at least in part because of its adverse effects upon an identifiable

group.” Alston v. City of Madison, 853 F.3d 901, 907 (7th Cir. 2017) (citation and quotation

marks omitted).

       Taylor fails to show that he was treated differently from other inmates: in his

deposition, he admits that he was unaware of other inmates being treated differently by getting

individual exemptions to the lockout policy. See Dkt. 53, at 77–78. Taylor also fails to show

that Thompson acted with discriminatory animus toward him in rejecting the one lockout-

based grievance he did file. At his deposition, Taylor supported his contention that Thompson

discriminated against him by saying that Thompson was rude to him and other Black inmates:

              I look at it more of a discriminatory way because of the simple
              fact that he was rude towards me. . . . He wasn’t just rude towards
              me, he was rude towards a lot of African-American guys. But when


                                               13
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 14 of 20




              a person of Caucasian descent come to him for something, he’s
              more respectful.

Id. at 79. But this vague sort of discourtesy isn’t enough to support an equal protection claim.

DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple verbal

harassment does not . . . deny a prisoner equal protection of the laws.”). He also says that

Thompson discriminated against him in an unrelated incident, by failing to give him an

exemption to the prison physical-mail restriction even though a white inmate received a similar

exemption. But as I discuss below in more detail with regard Taylor’s mail-policy claim, Taylor

does not provide evidence that shows that Thompson was responsible for the white inmate’s

communication-policy exemption, so he didn’t treat similarly situated inmates any differently.

Without any evidence that could support a race discrimination claim regarding the lockout, I

will grant summary judgment to defendants on that claim.

B. Communication policies

       Taylor contends that La Crosse County policies and defendant Thompson violated his

First Amendment rights by preventing him from communicating with his grandmother. Taylor

also contends that Thompson racially discriminated against him by rejecting his request for an

exemption from the mail restriction policy for his grandmother. Defendants do not move for

summary judgment on exhaustion grounds with respect to these claims, so I will proceed

directly to the substance of Taylor’s claims.

       1. First Amendment claims

       Taylor’s First Amendment claim against the county is a Monell claim based on the jail

policy barring his grandmother from sending him physical mail. I also granted Taylor leave to

proceed on a First Amendment claim against defendant Sergeant Thompson under the theory



                                                14
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 15 of 20




that Thompson could have granted him an exception from the mail-restriction policy but did

not.

       The First Amendment’s guarantee of freedom of speech provides protection from

censorship of a prisoner’s incoming and outgoing correspondence. Rowe v. Shake, 196 F.3d 778,

782 (7th Cir. 1999) (citing Turner v. Safley, 482 U.S. 78 (1987); Thornburgh v. Abbott, 490 U.S.

401 (1989)). A facility’s restriction on an inmate’s speech will be upheld if it is reasonably

related to a legitimate penological interest. Turner, 482 U.S. at 89. In determining whether a

reasonable relationship exists, the Supreme Court usually considers four factors: (1) whether

there is a “valid, rational connection” between the restriction and a legitimate governmental

interest; (2) whether the prisoner retains alternatives for exercising the right; (3) what impact

accommodation of the right will have on jail administration; and (4) whether there are other

ways that jail officials can achieve the same goals without encroaching on the right. See id., 89–

91.

       In evaluating whether there is a valid, rational connection between a restriction and the

government’s legitimate penological interests, the initial burden of proof rests on the defendant

government officials. Singer v. Raemisch, 593 F.3d 529, 536–37 (7th Cir. 2010). Id. at 536–37.

Once the defendants offer a “plausible explanation” for the restriction, the burden shifts to the

plaintiff to present evidence undermining the state officials’ explanation. Id.

       Defendants provide a plausible, rational reason for limiting physical mail and shifting

to an electronic mail system: the threat of hard-to-detect drugs being smuggled in physical mail.

The court generally defers to prison officials on matters of prison security. See, e.g., Thornburgh,

490 U.S. at 408 (“Courts must “afford[ ] considerable deference to the determinations of

prison administrators who, in the interest of security, regulate the relations between prisoners


                                                15
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 16 of 20




and the outside world.”). In his deposition, Taylor suggests that the jail implemented the policy

because of problems at other facilities, not the La Crosse County Jail, but he doesn’t dispute

that there is a plausible reason for jail staff to be concerned about drugs being smuggled in

incoming mail.

       The remaining elements of the Turner analysis touch on how the policies or alternatives

to those policies practically affect prisoners’ rights and administration of the facility. I note

that other jurisdictions have made similar efforts to bar mail being sent directly to inmates.

Thompson v. Ferguson, 2020 WL 7872629, at *2 (E.D. Pa. Dec. 31, 2020) (discussing

Pennsylvania’s system for scanning non-legal inmate mail instead of sending directly to

inmates); Strebe v. Kanode, 2018 WL 4473117 (W.D. Va. Sept. 18, 2018), aff’d, 783 F. App’x

285 (4th Cir. 2019) (upholding Virginia’s correspondence policy providing inmates with

electronic copies or photocopies of incoming mail to prevent drug smuggling). On the face of

it, the La Crosse County restriction is more onerous than the restrictions in those states: in

Pennsylvania or Virginia, an inmate’s friends or family still send physical mail, but that mail is

scanned and the inmate is provided with an electronic copy or a photocopy. In La Crosse

County, friends and family generally cannot send physical mail whatsoever.

       But Taylor’s claims are not about the general application of the electronic messaging

policy and he has not presented evidence at summary judgment that would give me reason to

rule that the entire incoming mail policy is unconstitutional. Taylor’s claims are about how the

policies affected his correspondence with his grandmother. And those claims do not boil down

to the question whether electronic messages are an acceptable alternative to physical mail.

Although the electronic messages were clearly an unacceptable alternative for Taylor’s

grandmother—who was unable to use the electronic system, either because she didn’t have a


                                               16
       Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 17 of 20




device capable of sending the electronic messages or she didn’t have the technological savvy to

do so—jail staff allowed exemptions to the incoming mail ban. So at least in theory Taylor

retained the ability to receive physical mail from his grandmother. Under Turner, the

substantial gains to prison administration in avoiding the burden of inspecting each piece of

physical mail were balanced against only the small burden on Taylor to obtain an exemption.

The parties don’t explain under what circumstances inmates would qualify for an exemption,

but Taylor knew that he could ask for an exemption, he knew that inmate Bolestad had received

an exemption for his mother because of her inability to use the system, and Taylor indeed

eventually received an exemption for his grandmother.

       What really blocked Taylor’s ability to correspond with his grandmother was

Thompson’s initial refusal to grant him an exemption: Thompson rejected a May 2019 kiosk

request for an exemption from the mail bar and Taylor says that Thompson did nothing when

he verbally discussed the mail issue with him. Defendants explain that Thompson didn’t have

the power to grant an exemption himself—only the jail captain could.

       But this authority argument doesn’t in itself foreclose Taylor’s claims. Thompson could

still have acted to place Taylor’s request in the hands of the jail captain, or at least told Taylor

how to go about making a direct request to someone who had the authority to make that

decision (it appears that the captain’s position was vacant at that time)—which is what

Thompson did about five weeks later, when he responded to Taylor’s grievance by telling him

that he could get an exemption for his grandmother by writing to the captain.

       The problem for Taylor is that the delay in receiving an exemption wasn’t caused by

the policy itself; it was the result of defendant Thompson’s negligence. In denying Taylor’s

May 2019 kiosk request, Thompson says that he did not believe that Taylor qualified for an


                                                17
         Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 18 of 20




exemption similar to any that the captain had previously allowed. That was incorrect: inmate

Bolestad had received a similar exemption for his mother. Negligence cannot be the basis for

liability on constitutional claims like Taylor’s brought under 42 U.S.C. § 1983. Daniels v.

Williams, 474 U.S. 327, 328 (1986); Zarnes v. Rhodes, 64 F.3d 285, 290 (7th Cir. 1995). And

Taylor has adduced no evidence that Thompson intentionally violated his rights.

         Alternatively, regardless of Thompson’s initial denial, Taylor’s First Amendment claims

fail because Taylor ultimately received the exemption for his grandmother, so any harm to him

was minor and short-lived. “[S]hort-term and sporadic” delays in receiving mail are not

actionable under the First Amendment. Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999); see

also Schroeder v. Drankiewicz, 519 F. App’x 947, 950 (7th Cir. 2013) (“delay of less than two

months in sending a single piece of personal mail . . . was not an injury of constitutional

dimension”); Ahlers v. Rabinowitz, 684 F.3d 53, 64–65 (2d Cir. 2012) (eleven instances of

delayed or withheld mail over four months did not state First Amendment claim). Taylor went

only a few months without mail from his grandmother, with evidence of only one letter and

two money orders being blocked or delayed, which is not enough to sustain a First Amendment

claim.

         2. Equal protection claim

         Taylor also brings a Fourteenth Amendment equal protection claim against Thompson,

contending that Thompson racially discriminated against him by denying his request for an

exemption to the ban on incoming mail while granting an identical request from a white

detainee. The undisputed facts show that Thompson couldn’t officially grant or deny this type

of request, although Thompson did have some personal involvement the matter; he rejected

Taylor’s May kiosk request without passing it on to the captain and he responded to Taylor’s


                                               18
      Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 19 of 20




June grievance by telling him to write to the captain. In any event, Taylor fails to show that

Thompson treated his requests any differently than any other inmate’s. Although Taylor says

that a white inmate, Raymond Bolestad, received an exemption from the paper-mail bar to

receive mail from his mother, he fails to show that Thompson had any role in the granting of

that exemption. Taylor does say that at one point Thompson was receptive to a question that

Bolestad asked him, but Taylor did not remember whether this discussion was about the

communications policy:

              A . . . I forgot what the situation was. We was coming back from
              class, and [Bolestad] stopped [Thompson] in the hallway and
              asked him a question. And he was, like, oh, I’ll look into that for
              you.

              Q What was the question?

              A I’m not -- I cannot recall.


Dkt. 53, at 82. Taylor believes that Thompson’s willingness to assist Bolestad with an

unidentified matter, along with Thompsons general rudeness and unwillingness to help Black

inmates, shows that Thompson was racist and that Thompson discriminated against him with

regard to his request for a communications exemption. But as I stated above, simple rude

behavior is not enough to violate the Equal Protection Clause. And Taylor’s vague statements

about Thompson’s actions do not show that he treated similar requests by Taylor and Bolestad

any differently, nor do they show that Thompson acted with discriminatory animus toward

Taylor in denying his request. The evidence also shows that Thompson helped Taylor about a

month later by telling him to contact the captain for an exemption, which undercuts the theory

that Thompson held any animus toward him. Because Taylor fails to provide evidence that




                                              19
      Case: 3:19-cv-00678-jdp Document #: 68 Filed: 01/22/21 Page 20 of 20




could lead a reasonable jury to find in his favor on his equal protection claim against

Thompson, I will grant defendants’ substantive motion for summary judgment on that claim.1



                                         ORDER

      IT IS ORDERED that:

      1. Plaintiff Corey Taylor’s motion for leave to file a sur-reply, Dkt. 41, is GRANTED.

      2. Plaintiff’s motions for law library access, Dkt. 36 and Dkt. 45, are DENIED.

      3. Plaintiff’s renewed motion for the court’s assistance in recruiting him counsel,
         Dkt. 58, is DENIED.

      4. Defendants’ motion to compel authorization of plaintiff’s medical records, Dkt. 59,
         is DENIED as moot.

      5. Defendants’ motion for summary judgment on exhaustion grounds, Dkt. 28, is
         DENIED.

      6. Defendants’ motion for summary judgment on substantive grounds, Dkt. 48, is
         GRANTED.

      7. The clerk of court is directed to enter judgment accordingly and close the case.

      Entered January 22, 2021.

                                          BY THE COURT

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




1
  Defendant Thompson also contends that he is entitled to qualified immunity on each of
Taylor’s claims against him. Because I am dismissing Taylor’s claims against Thompson on
substantive grounds, I need not consider Thompson’s qualified immunity argument.


                                            20
